UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 22, 2011 BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 333-153135 26-3136483 (State or other jurisdiction of incorporation or organization) (Commission File Number) IRS Employer Identification No. Heron Tower, 70 East 55th Street, 9th Floor New York, NY10022 (Address of principal executive offices) Registrant’s telephone number, including area code: (212) 843-1601 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM8.01 OTHER EVENTS On March 22, 2011, our board of directors authorized distributions payable to the stockholders of record each day for April 1, 2011 through June 30, 2011. Distributions payable to each stockholder of record will be paid in cash on or before the 15th day of the following month.The declared distributions equal a daily amount of $0.00191781 per share of common stock. If this rate were paid each day for a 365-day period, it would equal a 7% annualized rate based on a purchase price of $10.00 per share. A portion of each distribution may constitute a return of capital for tax purposes. There is no assurance that we will continue to declare distributions or at this rate. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. DATE: March 24, 2011/s/ R. Ramin Kamfar R. Ramin Kamfar Chief Executive Officer and Chairman of the Board (Principal Executive Officer)
